DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “152” has been used to designate both “link” and “line”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “134” has been used to designate both “compressor drive shaft” and “open position”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference character #12 appears to have been omitted from Figures 3 and 4 and reference characters #140 and #38 appear to be mislabeled in Figure 3 (compare with Figures 2 and 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claim 11 is objected to because of the following informalities:  “in fluidly coupled to” appears to be in error for “fluidly coupled”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 are directed at “an air cycle machine”.  Claims 14-18 are directed at “an air cycle machine system”.  Claims 1-13 and claims 14-18 appear to recite overlapping subject matter for “air cycle machine” and “air cycle machine system”.  It is, therefore, unclear what the distinction between “air cycle machine” and “air cycle machine system” is.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).   Applicant’s disclosure fails to distinguish between “air cycle machine” and “air cycle machine system”.  
Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the first valve connecting the first valve to the output conduit”.  This limitation is unclear.  To expedite prosecution, it has been interpreted as best it 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “secondary heat exchanger” without prior reference to a “primary heat exchanger”.  This is unclear.  To expedite prosecution, “secondary heat exchanger” has been interpreted as a naming convention that does not structurally distinguish beyond “heat exchanger”.  
Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the first valve connecting the first valve to the output conduit”.  This limitation is unclear.  To expedite prosecution, it has been interpreted as best it could be understood as presented.   It is believed that “first turbine” was intended for one of the limitations.  Claims 15-18 are rejected insofar as they are dependent on claim 14 and therefore include the same error(s).  
Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-18 refer to “first valve open position”, “second valve open position”, “first valve closed position”, and “second valve closed position”.  The use of “first” and “second” are 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “below a predetermined bleed air pressure value” following “comparing […] to a predetermined bleed air pressure measurement”.  It is, therefore, unclear if “below a predetermined bleed air pressure value” is the same or different from the compared value.  To expedite prosecution, it has been interpreted as the same.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the limitation “wherein the valve is coupled to the output conduit by the first turbine”.  Claim 1, upon which claim 2 depends, recites “a first turbine operably connected to the compressor and fluidly coupling the compressor with the output conduit” and “a valve coupling the compressor with the output conduit”.  Accordingly, claim 2 appears to merely reword what was set forth in claim 1.  Claim 3 recites the limitation “wherein the compressor is coupled by the second turbine to the output conduit”.  Claim 1, upon which .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durbin et al. (US 2015/0166187).
Regarding claim 1, Durbin et al. discloses an air cycle machine, comprising: a compressor in fluid communication with an output conduit (see at least Figure 3, compressor #72 in fluid communication with air duct #53 leading to cabin #14); a first turbine operably connected to the compressor and fluidly coupling the compressor with the output conduit (see at least Figure 3, turbine #T1); a second turbine operably connected to the compressor and fluidly coupling the compressor with the output conduit (see at least Figure 3, turbine #T2); and a valve coupling the compressor with the output conduit (see at least Figure 3, PTV valve #86a), 
Durbin et al. does not disclose, in the same embodiment, that the parallel connection is between the compressor and the output conduit.
However, there are only a finite number of options available for providing connection between components in an air cycle machine/system/method.  In this regard, it is noted that Durbin et al. teaches, in another embodiment, parallel connection of first and second turbines between a compressor and an output conduit via open position of a valve (see at least Figure 5, turbines #T1 and #T2 are connected in parallel between compressor #C1 and output conduit #53 via open position of valve #86a). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air cycle machine/system/method of the embodiment of Durbin et al. with the parallel connection of the two turbines between the compressor and the output conduit, as taught in the other embodiment of Durbin et al., since such was a suitable and known provision for connecting components in an air cycle machine/system/method (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of maintaining cooling during pressure decrease by providing cooler low pressure bypass air to the cabin (see paragraph [0081]).
Regarding claim 2, Durbin et al. further discloses wherein the valve is coupled to the output conduit by the first turbine (see at least Figure 3, turbine #T1 provides fluid connection to the output conduit #53 via valve #86a) .
Regarding claim 3, Durbin et al. further discloses wherein the compressor is coupled by the second turbine to the output conduit (see at least Figure 3, turbine #T2 provides fluid connection to the output conduit #53 from compressor #72).
Regarding claim 4, Durbin et al. further discloses further comprising a check valve coupling the first turbine to the second turbine (see at least Figure 3, check valve #132).
Regarding claim 5, Durbin et al. further discloses further comprising a compressed air source in fluid communication with the first turbine through the compressor (see at least Figure 3, bleed air source #34).  
Regarding claim 6, Durbin et al. further discloses further comprising a cabin or an overboard duct in fluid communication with the output conduit (see at least Figure 3, cabin #14).
Regarding claim 7, Durbin et al. further shows further comprising: a first turbine compressor drive shaft operably connecting the first turbine to the compressor (see at least Figure 3, ACM drive shaft #78a first half); and a second turbine compressor drive shaft operably connecting the second turbine to the compressor (see at least Figure 3, ACM drive shaft #78a second half).
Regarding claim 8, Durbin et al. further discloses wherein the valve is a first valve (see at least Figure 3, PTV valve #86a) and further comprising a second valve (see at least Figure 3,  HAV valve #136), the first valve connecting the first valve to the output conduit (see at least valve #86a, which is connected to output conduit #53), the second valve connecting the compressor to the second turbine (see at least Figure 3, HAV valve #136 connects compressor #72 to turbine #T2).
Regarding claim 10, Durbin et al. further discloses further comprising a secondary heat exchanger fluidly coupling the compressor to the second valve and to the first valve through the first turbine (see at least Figure 3, SHX #94).
Regarding claim 11, Durbin et al. further discloses further comprising a primary heat exchanger in fluidly coupled to the compressor and in fluid communication therethrough with the first turbine and the second valve (see at least Figure 3, PHX #92).
Regarding claim 12, Durbin et al. further discloses further comprising: a bypass conduit coupling the first turbine with the second turbine (see at least Figure 3, check valve duct #134); and a manifold fluidly coupling the compressor with the first turbine and the second turbine (see at least Figure 3, conduit #104a), wherein the first valve connects the manifold to the output conduit (see at least PTV valve #86a; paragraphs [0063]; [0061]), and wherein the second valve connects the compressor to the second turbine (see at least Figure 3, HAV valve #136; paragraph [0061]).
Regarding claim 13, Durbin et al. further discloses further comprising a controller operably connected to the valve and having a memory with instructions recorded thereon (see at least paragraphs [0038]-[0039]) that cause the controller to: receive a bleed air pressure measurement (see at least paragraphs [0041]; [0048]); open the valve when the bleed air pressure measurement is below a predetermined bleed air pressure value (see at least paragraphs [0061]; [0041]; [0047]; [0048]: the valve is opened during cruise mode which is a low bleed air pressure condition); and close the valve when the bleed air pressure measurement is above the predetermined bleed air pressure value (see at least paragraphs [0061]; [0041]; [0047]; [0048]: the valve is closed prior to cruise mode which is a higher bleed air pressure condition).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durbin et al. as applied to claim 8 above, and further in view of Afeiche et al. (US 6,381,969).
Regarding claim 9, Durbin et al. is silent regarding further comprising: a first load cooling heat exchanger fluidly coupling the first turbine to the first valve; and a second load cooling heat 
Afeiche et al. teaches another air cycle machine/system comprising a first load cooling heat exchanger fluidly coupling the first turbine to a first valve (see at least heat exchanger #26 in fluid communication with valve #34 and turbine #24); and a second load cooling heat exchanger fluidly coupling the second turbine to the output conduit (see at least heat exchanger #19 in fluid communication between output conduit #31 and turbine #28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air cycle machine/system of Durbin et al. with further comprising: a first load cooling heat exchanger fluidly coupling the first turbine to the first valve; and a second load cooling heat exchanger fluidly coupling the second turbine to the output conduit, as taught by Afeiche et al., to improve the machine/system of Durbin et al. by allowing the air conditioning pack to be reduced in size while increased in power (see at least column 7, lines 20-54).  

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durbin et al. (US 2015/0166187).
Regarding claim 14, Durbin et al. discloses an air cycle machine system, comprising: an air cycle machine as recited in claim 1 (see at least rejection of claim 1, above), wherein the valve is a first valve (see at least Figure 3, PTV valve #86a) and further comprising a second valve (see at least Figure 3,  HAV valve #136), the first valve connecting the first valve to the output conduit (see at least valve #86a, which is connected to output conduit #53), the second valve connecting the compressor to the second turbine (see at least Figure 3, HAV valve #136 connects compressor #72 to turbine #T2); a compressed air source in fluid communication with the first turbine through the compressor (see at least Figure 3, bleed air source #34); and a 
Regarding claim 15, Durbin et al. further discloses wherein the output conduit is coupled to the first turbine by the first valve (see at least Figure 3, turbine #T1 provides fluid connection to the output conduit #53 via valve #86a), wherein the compressor is coupled to the output conduit by the second turbine (see at least Figure 3, turbine #T2 provides fluid connection to the output conduit #53 from compressor #72), and further comprising a check valve coupling the first turbine to the second turbine (see at least Figure 3, check valve #132).
Regarding claim 16, Durbin et al. further discloses further comprising: a controller operably connected to the first valve and the second valve, the controller including a memory having instructions recorded thereon (see at least paragraphs [0038]-[0039]) that cause the controller to: receive a bleed air pressure measurement (see at least paragraphs [0041]; [0048]); open the first valve when the bleed air pressure measurement is below a predetermined bleed air pressure value by moving the first valve to a first valve open position (see at least paragraphs [0061]; [0041]; [0047]; [0048]: valve #86a is opened during cruise mode which is a low bleed air pressure condition); open the second valve when the bleed air pressure measurement is below the predetermined bleed air pressure value by moving the second valve to a second valve open position (see at least paragraphs [0061]; [0041]; [0047]; [0048]: valve #136 is opened during cruise mode which is a low bleed air pressure condition); close the first valve when the bleed air pressure measurement is above the predetermined bleed air pressure value by moving the first valve to a first valve closed position (see at least paragraphs [0061]; [0041]; [0047]; [0048]: valve #86a is closed prior to cruise mode which is a higher bleed air pressure condition); and close the second valve when the bleed air pressure measurement is above the predetermined bleed air pressure value by moving the second valve to a second valve closed position (see at least paragraphs [0061]; [0041]; [0047]; [0048]: valve #136 is closed prior to cruise mode which is a higher bleed air pressure condition).
Regarding claim 17, Durbin et al. further discloses wherein the instructions cause the controller to move the first valve to the first valve closed position and the second valve to the second valve closed position coincidently with one another (see at least paragraphs [0061]; [0064]).
Regarding claim 18, Durbin et al. further discloses wherein the instructions cause the controller to move the first valve to the first valve open position and the second valve to the second valve open position coincidently with one another (see at least paragraphs [0061]; [0064])

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durbin et al. (US 2015/0166187).
Regarding claim 19, Durbin et al. discloses a method of controlling flow in an air cycle machine, comprising: at an air cycle machine including a compressor in fluid communication with an output conduit (see at least Figure 3, compressor #72 in fluid communication with air duct #53 leading to cabin #14), a first turbine operably connected to the compressor and fluidly coupling the compressor with the output conduit (see at least Figure 3, turbine #T1), a second turbine operably connected to the compressor and fluidly coupling the compressor with the output conduit (see at least Figure 3, turbine #T2), and a valve coupling the compressor with the output conduit and having an open position and a closed position (see at least Figure 3, PTV valve #86a; paragraphs [0061]; [0063]); fluidly coupling the first turbine and the second turbine in parallel with one another by moving the valve to the open position (see at least paragraphs [0063]; [0061]; see also Figure 3, when valve #86a is open turbine #T1 and turbine #T2 are connected in parallel); and fluidly coupling the first turbine to the second turbine between the compressor and the output conduit by moving the valve to the closed position (see at least paragraphs [0063]; [0061]; see also Figure 3, when valve #86a is closed turbine #T1 and turbine #T2 are serially connected via check valve duct #134).
Durbin et al. does not disclose, in the same embodiment, that the parallel connection is between the compressor and the output conduit.
However, there are only a finite number of options available for providing connection between components in an air cycle machine/system/method.  In this regard, it is noted that Durbin et al. teaches, in another embodiment, parallel connection of first and second turbines between a compressor and an output conduit via open position of a valve (see at least Figure 5, turbines #T1 and #T2 are connected in parallel between compressor #C1 and output conduit #53 via open position of valve #86a). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air cycle machine/system/method of the embodiment of Durbin et al. with the parallel connection of the two turbines between the compressor and the output conduit, as taught in the other embodiment of Durbin et al., since such was a suitable and known provision for connecting components in an air cycle machine/system/method (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of maintaining cooling during pressure decrease by providing cooler low pressure bypass air to the cabin (see paragraph [0081]).
Regarding claim 20, Durbin et al. further discloses further comprising: receiving a bleed air pressure measurement (see at least paragraphs [0041]; [0048]); comparing the bleed air pressure measurement to a predetermined bleed pressure measurement (see at least paragraphs [0038]-[0039]; [0041]; [0048]); opening the valve when the bleed air pressure measurement is below a predetermined bleed air pressure value (see at least paragraphs [0061]; [0041]; [0047]; [0048]: the valve is opened during cruise mode which is a low bleed air pressure condition); and closing the valve when the bleed air pressure measurement is above the predetermined bleed air pressure value (see at least paragraphs [0061]; [0041]; [0047]; [0048]: the valve is closed prior to cruise mode which is a higher bleed air pressure condition).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763